       Case 2:20-cv-00602-MV-GJF Document 29 Filed 03/17/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

NAVAJO NATION,

       Plaintiff,
v.                                                                       Civ. No. 20-602 MV/GJF

MICHAEL REGAN, et al.,

       Defendants.

                    SECOND ORDER MODIFYING BRIEFING SCHEDULE

       THIS MATTER is before the Court upon the Defendants’ “Unopposed Motion for

Extension of Modify Briefing Schedule” [ECF 28]. Having reviewed the record and noting the

concurrence of the parties, the Court finds the Motion to be well taken and hereby GRANTS it.

       IT IS THEREFORE ORDERED that the briefing schedule is modified as follows:

       1. Defendants’ response and cross-motion for summary judgment shall be filed no
          later than June 1, 2021.

       2. Plaintiff’s omnibus response and reply brief shall be filed no later than July 16,
          2021.

       3. Defendants’ reply shall be filed no later than August 16, 2021.
           SO ORDERED.



                                             ____________ _____________________________
                                             THE HONORABLE GREGORY J. FOURATT
                                             UNITED STATES MAGISTRATE JUDGE
